                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 )     No. 3:16-CR-20
                                                   )
MARK HAZELWOOD                                     )     Judge Collier
SCOTT WOMBOLD                                      )
HEATHER JONES                                      )


                                            ORDER

         On October 14, 2020, the Court of Appeals for the Sixth Circuit reversed Defendants’

convictions and remanded the case for a new trial. (Doc. 953). The mandate issued on January

7, 2021. (Doc. 982.) The Court will conduct a status conference by telephone on Thursday,

February 18, 2021, at 2:00 p.m. Eastern time, to discuss setting the matter for trial.

         Call-in-access information for the public and the media will be listed on the Court’s

public    calendar,   which     is   available   on    the   Court’s     public   website.   See

https://www.tned.uscourts.gov/district-calendar.       Persons granted remote access to the

proceedings are reminded of the general prohibition against recording and rebroadcasting court

proceedings. See Fed. R. Civ. P. 53 and E.D. Tenn. L.R. 83.1(e).


         SO ORDERED.

         ENTER:


                                                       /s/____________________________
                                                       CURTIS L. COLLIER
                                                       UNITED STATES DISTRICT JUDGE
